DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/14/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jacques et al (US 3,416,891) which discloses a composition according to Claim 1 and 2.  Since, Claim 2 was previously indicated as allowable subject matter, the grounds for rejection are new and not necessitated by the amendment.  Therefore this action is Non-Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacques et al (US 3,416,891).
1Nb1N2) and maintains a cubic crystalline lattice in the mixed phase (see Col 7, Ln 19-42).
Regarding Claim 2, Jacques discloses a composition with the chemical formula V1Nb1N2 (see Col 7, Ln 19-42).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al (US 3,416,891).
Regarding Claim 1, Jacques discloses homogenous, binary solid solutions of a nitride of one of the metals selected in the group consisting of Ti, Zr, Hf, V, Ta, Mo, and W with a nitride of niobium (see Col 2, Ln 1-4).  Jacques further discloses solid solutions of the 3rd to the 7th order of metals selected from the group consisting of xN, B1-xN where A and B represent atoms of two metals belonging to the group mentioned and x varies from 0-1 (see Col 4, Ln 11-19).  Jacques further discloses that the solid solutions obtained generally belong to the cubic system owing to the fact that most of the simple nitrides of the transition metals crystallize in a similar crystallographic system (see Col 3, Ln 61-67).  Given that Jacques discloses the composition that overlaps the presently claimed catalyst, including elements M’, M’’, overlapping ranges for a and b, and cubic crystalline structure, it therefore would be obvious to one of ordinary skill in the art, to prepare the composition, which is both disclosed by Jacques and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Further regarding the range for a and b, As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the composition as disclosed by Jacques where x is in any range including the claimed ranges for “a” and “b” and expect to produce a binary solid solution of nitrides disclosed by Jacques.
Regarding Claim 2, As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        3/23/2021